Wyatt, Justice.
1. It is contended by the plaintiffs in error that the judgment of the court below was illegal because the defendants were exercising their constitutionally protected rights of freedom of speech and freedom of assembly under the Constitution of the United States and the Constitution of the State of Georgia of 1945. Such an assignment of error is too indefinite to raise any question for decision by this court.
2. All other questions raised in the instant case are controlled by the rulings made in the case of Williams v. Cedartown Textiles, ante, p. 659.

Judgment affirmed.


All the Justices concur.